         Case 5:18-cv-02813-EJD Document 116-2 Filed 05/13/19 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                             UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA
                                  SAN JOSE DIVISION
12
13                                           Case No. 5:18-cv-02813-EJD-VKD
     IN RE: MACBOOK KEYBOARD
14                                           [PROPOSED] ORDER GRANTING
     LITIGATION
                                             ADMINISTRATIVE MOTION TO
15                                           FILE UNDER SEAL
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        1
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL NO.
                          CASE NO. 5:18-cv-02813-EJD-VKD
            Case 5:18-cv-02813-EJD Document 116-2 Filed 05/13/19 Page 2 of 3




 1           For good cause shown, the Court GRANTS Plaintiffs’ Administrative Motion to File Under
 2   Seal portions of Plaintiffs’ First Amended Consolidated Class Action Complaint.
 3          The Court hereby ORDERS that the following portions of the Plaintiffs’ First Amended
 4   Consolidated Class Action Complaint are to be maintained under seal:
 5
 6                             Complaint Page                   Lines
 7                             2                  23-24
 8                             30                 5, and 9-11
 9                             31                 8-28
10                             32                 1-27
11                             33                 1-12
12                             37                 19-21
13                             38                 1-8
14                             40                 5-10
15                             42                 20-22
16
17          IT IS SO ORDERED.
18
19   Dated: ______________________                       ______________________________
                                                         Honorable Edward J. Davila
20
21
22
23
24
25
26
27
28
                                                   2
         [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                             CASE NO. 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 116-2 Filed 05/13/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on May 13, 2019, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused a copy of the under seal document to be served via electronic mail on
 5   defense counsel.
 6
 7   Dated: May 13, 2019                          /s/Angelica M. Ornelas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
         [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                             CASE NO. 5:18-cv-02813-EJD-VKD
